Title: To James Madison from Sylvanus Bourne, June 1801
From: Bourne, Sylvanus
To: Madison, James


Sir—Consular Office of the U States Amsterdam June 1801.
In the letter which I had lately the honor to address you on the subject of our Consular Establishments, was contained a request for some aditional Compensation to our Consuls, especially as an equivalent for the injury they sustain by being considered to have forfeited their Rights & Privileges as Amn. Citizens if happening to reside in a Country at War with Another; it may therefore be proper to solicit the favor of your referring on this point to the memorial & documents accompanying it which I transmitted last fall to your Predeccessor & were by him laid before Govt.
I received letters from several Members of Congress which gave me to understand that the ill success of the Memorial must in a great degree be attributed to the very unfavorable moment of its presentation; that being towards the end of a short Session & when the public mind was greatly agitated by the question of the Election of President and they advised me to recall the matter at a more convenient period, which I now wish to do under the auspices of your kind patronage & protection—not doubting it wi⟨ll⟩ receive the attention it demands—& I am in sentiments of the greatest respect Yr Obt Servt
S: Bourne
PS. Please let one of your Clerks hand the inclosed to Mr Cranch as the contents are of importance.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1).



   
   Bourne to JM, 5 May 1801.



   
   The memorial was presented to the House of Representatives on 20 Jan. and rejected on 2 Feb. (Journal of the House of Representatives of the United States, vol. 3 [Washington, 1826], 6th Cong., 2d sess., pp. 768, 782).



   
   William Cranch.


